Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 1-5 are canceled as drawn to an invention non-elected without traverse.  The invention of claims 1-5 is of a substantially different scope as compared to the allowed invention of claim 6.
In claim 14, on the first line, substitute “obtainable” with --obtained--.
In claim 21, on the second line, substitute “an amount” with --the amount --. 
Authorization for this examiner' s amendment of claims 14 and 21 was given in an interview with Mr. Mueller on July 15, 2021.
Claims 12-15 and 20 are rejoined with the elected invention claimed in claim 6 and its dependent claims as reciting all the limitations of allowed claim 6 and further additional limitations and/or being of the same scope as claim 6 and being drawn to a process of making/using invention of claim 6. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



 ISZ